Exhibit 10.1

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the "Agreement"), dated as of June 28, 2012 between
STRATUS MEDIA GROUP, INC., with its principal place of business at 3 East De La
Guerra Street, Santa Barbara, California 93101 (the "Company"), and Jerry
Rubinstein (hereinafter referred to as "Executive").

WITNESSETH:

WHEREAS, the Company is engaged in the business of sports and entertainment
event ownership, television broadcasting of events, product merchandising,
marketing, operations, sales, agent, venue and corporate representation and
consultancy {the "Business"); and,

WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, on the terms and conditions set forth in this Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.  EMPLOYMENT. The Company shall employ the Executive and Executive hereby
accepts such employment with the Company, upon the terms and conditions
hereinafter set forth for the period beginning on June 28, 2012 and ending on
the Termination Date determined pursuant to Section 4 (the "Employment Term").

2.  POSITION AND DUTIES.

(a) During the Employment Term, Executive shall serve as (1) Chairman of the
Board of Directors and Chief Executive Officer of Stratus Media Group, and shall
report to the Board of Directors, and (2) Chairman of the Board of Directors and
Chief Executive Officer of ProElite, and shall report to its Board of Directors.
Subject to the direction and control of the Board of Directors of the Company,
Executive's duties shall include principal responsibility for formulation and
implementation of the business policies and direction of the Company, employment
decisions, financial decisions and management and oversight of the day-to-day
operation of the Business. Executive shall perform such other duties requested
by or pursuant to the lawful direction and control of the Board of Directors of
the Company (or a committee thereof) including such services and duties normally
commensurate with Chief Executive Officer. The Executive acknowledges and agrees
that he owes a fiduciary duty of loyalty to the Company to discharge his duties
and otherwise act in a manner consistent with the best interests of the Company.

(b) During the Employment Term, the Executive shall devote his reasonable
efforts and attention and energies to the performance of his duties and
responsibilities under this Agreement (except for paid time off to which he is
entitled pursuant to the terms of this Agreement, illness or incapacity or
activities which do not, in the sole judgment of the Board of Directors (or a
committee thereof), interfere or conflict with his duties and responsibilities
in any material respect).



1

 



3.   COMPENSATION AND BENEFITS.

As compensation in full for the services to be rendered by Executive under this
Agreement, the Company agrees to compensate Executive as follows:

(a) During the Employment Term (unless earlier terminated as provided herein),
the Company shall pay, and Executive shall accept, an annualized salary of not
less than Two Hundred and Fifty Thousand Dollars ($250,000) ("Base Salary")
payable in accordance with the Company's normal payroll practices and subject to
any and all necessary and legal payroll and other deductions.

(b) Executive shall be eligible to participate in those non-salary benefits and
programs generally made available to executive employees of the Company, as are
in effect from time to time, including, but not limited to, any health, dental,
life insurance, long term disability insurance plan, 401(k) or other retirement
savings plan, and any other employee benefit plan, subject to any and all terms,
conditions, and eligibility requirements of said plans or benefits, as may from
time to time be prescribed by the Company. In the event that Executive does not
participate in any particular non-salary benefit, he shall have the right to
receive the cash equivalent based upon the cost which would have been incurred
by the Company.

(c) Executive shall be entitled to twenty days of paid time off each twelve-
month period from the date employment commences under this Agreement, Executive
may carry one hundred and fifty percent (150%) of their annual accrual over to
the next calendar year. Please refer to the most current handbook for all other
policies and procedures.

(d) Subject to the financial condition of the Company, Executive shall be
entitled to fly business class on all international flights. All domestic
flights to be business class, if so elected. Furthermore, Company will pay or
reimburse Executive for 80% percent of his monthly cellular phone usage
chargers.

(e) Upon submission of proper vouchers and evidence, the Company will pay or
reimburse Executive for reasonable transportation, hotel, travel and related
expenses incurred by Executive on business trips away from Executive's principal
office, and for other business expenses reasonably incurred by Executive in
connection with the business of the Company during the Employment Term, all
subject to such limitations and procedures as may from time to time be
prescribed by the Board of Directors of the Company.

(f) Executive shall receive Two Million Three Hundred Thousand options for the
Company's common stock with an exercise price of Thirty Five Cents ($0.35). The
options shall vest monthly over the one (1) year term of this agreement. In the
event of termination of this agreement for any reason or a change in control of
the Company, the options shall vest completely and immediately.



2

 

 

(g) Executive shall continue to serve as a member of the board of directors,
chairman of the board, and audit committee chairman and shall continue to
receive his compensation for such services.

(h) Executive shall receive compensation in the sum of Twenty Thousand Dollars
($20,000) for his consulting services during May and June 2012.

(i) During the Employment Term, Executive shall be entitled to receive an
automobile allowance of up to $650 per month.

4.  TERMINATION.

(a) The Executive's employment under this Agreement shall be for an initial six
(6) month term and shall automatically renew for an additional (6) months unless
written notice of non-renewal is provided by the Company within thirty (30) days
of the end of the initial term. In the event of non-renewal, the termination
shall be deemed a "Termination by Non-Renewal". The foregoing notwithstanding,
the Executive's employment may also be terminated by (1) Executive's death or a
Disability (an "Involuntary Termination"), (2) by the Board of Directors for
Cause (a "Termination for Cause"), (3) by the Board of Directors for reasons
that do not constitute cause (a "Termination Without Cause") or (4) the
resignation by the Executive (a "Executive Resignation").

(b) The effective date of a resignation shall be the date that the written
resignation by the Executive is received by the Company; the effective date of
an Involuntary Termination shall be the date of death or, in the event of a
Disability, the date specified in a notice delivered to the Executive by the
Company; the effective date of a Termination for Cause shall be the date
specified in a notice delivered to the Executive by the Company of such
termination; and the effective date of a Termination Without Cause shall be the
date specified in a notice delivered to Executive by the Company of such
termination which effective date shall be no less than thirty (30) days
following the date of such notice.

(c) For purposes of this Agreement, "Cause" shall mean those instances in which
the Board of Directors (excluding the Executive if the Executive is a member of
the Board at such time) determines in good faith that Executive has (i)
intentionally furnished materially false, misleading, or intentionally failed to
provide material information to the Company's Board of Directors that results or
could reasonably be expected to result in material detriment to the Company,
(ii) willfully refused or failed to follow the lawful instructions of the Board
of Directors with respect to any material matter, consistent with the terms of
this Agreement, which refusal or failure shall not have been cured, if capable
of being cured, within 10 days following written notice thereof; provided,
however, that no notice or opportunity to cure shall be required with respect to
repeated refusal or failure to follow the lawful instructions of the Board of
Directors, consistent with the terms of this Agreement, (iii) convicted of any
act involving moral turpitude (including those involving fraud, theft or
dishonesty by Executive) or any crime (whether felony or misdemeanor) other than
traffic violations or other minor offenses that could not reasonably be expected
to have an adverse effect on the Company's business or reputation, (iv) the
continued use of alcohol or drugs by the Executive to an extent that, in the
good faith determination of the Board of Directors (excluding the Executive if
the Executive is a member of the Board at such time), such use interferes with
performance of the Executive's duties and responsibilities, (v) committed or
engaged in any other• material act constituting or comprising a conflict or
interest or cause under applicable law, or (vi) breached his obligations under
this Agreement in any material respect, which breach has materially damaged the
Company and, if capable of being cured, shall not have been cured upon 15 days'
written notice thereof "Cause" is not intended to include mere dissatisfaction
of the Company or its Board of Directors with the manner in which Executive
performs his duties nor the good faith failure of the Executive to perform his
duties successfully.



3

 

 

(d) For purposes of this Agreement, the term "Disability" shall mean the
physical or mental inability of the Executive (1) based upon a good faith
determination by the Board of Directors (excluding the Executive if the
Executive is a member of the Board at such time) to substantially perform all of
his duties under this Agreement for a period of ninety (90) consecutive days or
longer or for any 90 days in any consecutive 8 month period, or (2) that, in the
opinion of a physician selected by the Board of Directors (excluding the
Executive if the Executive is a member of the Board of Directors at such time),
is likely to prevent the Executive from substantially performing all of his
duties under this Agreement for more than 90 days in any period of 365
consecutive days.

5.  EFFECT OF TERMINATION.

(a) In the event of a Termination Without Cause, Termination by Non-Renewel, or
Executive Resignation, the Executive or his beneficiaries or estate shall have
the right to receive only the following:

(1) The sum of the unpaid portion of the Base Salary through employment term
(which shall be deemed to include both the initial six (6) month term and the
optional six (6) month term even if not yet exercised and even in the event of
Non-Renewel) as one payment payable within fourteen (14) days of Termination
Without Cause or Executive Resignation.

(2) Reimbursement for any expenses incurred prior to the Termination Date for
which the Executive shall not have been previously reimbursed in accordance with
the provisions of Section 3(f) above.

(b) In the event of a Termination for Cause or Involuntary Termination, the
Executive or his beneficiaries or estate shall have the right to receive the
following:

 

4

 



 (1) Reimbursement for any expenses incurred prior to the Termination Date for
which the Executive shall not have been previously reimbursed in accordance with
the provisions of Section 3(f) above.

(c) Upon any termination, neither the Executive nor his beneficiaries or estate
shall have any further rights under this Agreement or any rights arising out of
this Agreement other than as provided in Section 5(a), (b) and (c) above. The
rights of the Executive set forth in this Section 5 are intended to be the
Executive's exclusive remedy for termination and to the greatest extent
permitted by applicable law, the Executive waives all other remedies,

(d) Following any termination, Executive shall reasonably cooperate with Company
in all matters relating to the winding up of the Executive's work on behalf of
Company and the orderly transfer of any such pending work and of Executive's
duties and responsibilities for Company to such other person or persons as may
be designated by Company in its sole discretion. Executive shall not be entitled
to any additional pay or severance in connection with such cooperation.

6.  NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.

The Executive will not disclose, disseminate or use at any time, either during
the Employment Term or thereafter, any Confidential Information of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Executive's performance of duties assigned to the Executive by
the Company. For purposes of this Agreement, the term "Confidential Information"
shall mean: information that is not generally known to the public and that is
used, developed or obtained by the Company in connection with the Business,
including, without limitation, (a) information, observations, procedures and
data obtained by the Executive while employed by the Company concerning the
business or affairs of the Company, (b) planned or actual- products or services,
(c) costs and pricing structures, customer, supplier or employee lists, (d)
analyses, drawings, photographs and reports, (d) computer software and hardware,
including operating systems, applications and program listings, (e) data bases,
(f) accounting and business methods, (g) research and development, and (h)
inventions, devices, new developments, methods, processes, technology and trade
secrets (including, without limitation all Work Product). Confidential
Information will not include (i) any information that has been published,
through no direct or indirect effort or action by the Executive, in a form
generally available to the public prior to the date the Executive proposes to
disclose such information, and (ii) any general expertise, contacts or know-how
reflective of Executive's experience as an executive in the sports management
and event field.

7.  INVENTIONS AND PATENTS.

The Executive agrees that all Work Product belongs to the Company The Executive
will promptly disclose such Work. Product to the Board of Directors and perform
all actions reasonably requested by the Board to establish and confirm such
ownership (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company in connection with the prosecution of any
application for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of any claims by or against the Company
relating in any way to Work Product, For purposes of this Agreement, the term
"Work Product" shall mean all inventions, innovations, improvements, technical
information, systems, software or equipment developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patentable or unpatentable) which
relates to the Company's actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive (whether or not during usual business hours
and whether or not alone or in conjunction with any other person, group or
entity) while employed by the Company as they may solely relate to Company's
business, together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon the foregoing in relation to
Company's business.



5

 



8.  NON-COMPETE NON-SOLICITATION NON-DISPARAGEMENT.

The Executive acknowledges and agrees with the Company that during the course of
the Executive's employment with the Company, the Executive will have the
opportunity to develop relationships with existing employees, customers and
other business associates of the Company. Accordingly, the Executive agrees as
follows:

(a) The Executive shall not, directly or indirectly, enter into, engage in,
assist, give or lend funds to or otherwise finance, be employed by or consult
with, or have a financial or other interest in, any business which is directly
similar to or directly competitive with the Business, whether for himself or as
an independent contractor, agent, stockholder, partner or joint venturer for any
other person, group or entity. To the extent that the covenant provided for in
this Section 8(a) may later be deemed by a court to be too broad to be enforced
with respect to its duration or with respect to any particular activity or
geographic area, the court making such determination shall have the power to
reduce the duration or scope of the provision.

(b) Notwithstanding the foregoing, the aggregate ownership by the Executive of
no more than two percent (on a fully-diluted basis) of the outstanding equity
securities of any person, group or entity, which securities are traded on a
national securities exchange, quoted on the Nasdaq Stock Market or other
automated quotation system, and which person, group or entity competes with the
Company within the Territory shall not be deemed to be a violation of Section
8(a).

(c) To the extent that the actions herein by Executive would have a material
adverse impact on the Company, Executive covenants and agrees that during the
term of his employment and for six months following the Termination Date, the
Executive will not, directly or indirectly, either for himself or for any other
person, group or entity (I) solicit any employee, independent contractor or
service provider of the Company to terminate or modify his, her or its
employment or other relationship with the Company or employ or retain any person
or entity, (2) solicit any customer, licensee or licensor, of the Company or any
service provider to the Company to purchase or provide products or services on
behalf of the Executive or such other person, group or entity that are
competitive with the products or services provided by the Company, or (3)
disparage the business reputation of the Company, its Board of Directors or its
management team.



6

 

 

(d) In addition to any other remedies available to Executive under this
Agreement or applicable law, in the event that the Company fails to meet any of
its ongoing payment or severance obligations to Executive and such failure
continues uncured for ten (10) business days, all of Executive's post-term
obligations under this Section 8 shall terminate.

9.  RETURN OF COMPANY'S PROPERTY UPON TERMINATION.

The Executive shall immediately deliver to the Company at the termination of the
Employment Term or at any time the Board of Directors may request, all Company
property (including but not limited to all documents, electronic files/records,
keys, records, computer disks, or other tangible or intangible things that may
or may not relate to or otherwise constitute Confidential Information, Work
Product, or trade secrets (as defined by applicable law) that Executive created,
used, possessed, or maintained while in the employ of the Company, from whatever
source. This provision does not apply to purely personal documents of Executive,
but does apply to business calendars, Rolodexes, customer lists, contact sheets,
computer programs, disks, and their contents, and like information that may
contain some personal matters of Executive.

10.  OWNERSHIP OF INTANGIBLES.

All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Employee's employment, whether or not conceived or
developed during Employee's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of Employer was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of Company or to Company's actual or demonstrably
anticipated research and development, or that result from any work performed by
Executive for Company, shall be the sole property of Employer. Employee hereby
agrees promptly to disclose to the Company any and all inventions, discoveries,
improvements, trade secrets, formulas, techniques, processes, and know-how,
whether or not patentable and whether or not reduced to practice, made or
conceived by Executive, either solely or in conjunction with others, during the
period of Employee's employment with Employer, which related to or result from
the actual or demonstrably anticipated business, work, or research in
development of Employer, or which result, to any extent, from use of Employer's
premises or property, or are suggested by any task assigned to Employee or any
work performed by Executive for or on behalf of Employer. Executive acknowledges
and agrees that all such inventions shall be the sole property of Employer, and
Executive hereby assigns to Company's Employee's entire right and interest in
all the inventions; provided, however, that such assignment does not apply to
any invention which qualifies fully under the provision of section 2870 of the
California Labor Code. Executive shall execute all documents, including patent
applications and assignments, required by Company to establish Company's rights
under this Section.



7

 

 

11.  MISCELLANEOUS.

(a) This Agreement shall be binding upon and inure to the benefit of Executive
and his heirs and personal representatives, and the Company and its successors,
assigns and legal representatives. This Agreement and the
responsibilities/benefits hereunder are personal to Executive and are not
assignable or transferable by Executive.

(b) The Company shall have the right to offset against amounts due to Executive
hereunder, any amounts owed by Executive to Company, including any advances.

(c) This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof and supersedes any and all
previous agreements or understandings between Executive and the Company
concerning the subject matter hereof. This Agreement may not be changed or
amended without the prior written consent of both of the parties hereto.

(d) All notices hereunder shall be in writing and shall be deemed given on the
fifth day after mailing through the United States mail, certified mail, return
receipt requested, postage prepaid, or by overnight delivery to the persons
listed below or to such other person(s) and/or addresses as may be designated
from time to time in writing:

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of California.

(f) Any waiver by either party of any breach of any of the terms of this
Agreement shall not be considered a waiver of any subsequent breach.

(g) In the event that any provision of this Agreement is held to be
unenforceable, then such enforceability shall in no way affect the other terms
and provisions of this Agreement which shall remain in full force and effect.

(h) The captions herein are for the convenience of the parties and are not to be
construed as part of the terms of this Agreement.

(i) This Agreement may be amended, modified or supplemented only by written
agreement of the parties hereto, which agreement shall have been duly authorized
and approved by the Board of Directors of the Company.

(j) The failure of the Company at any time or from time to time to require
performance of any of Executive's obligations under this Agreement shall in no
manner affect the Company's right to enforce any provision of this Agreement at
any subsequent time, and the waiver by the Company of any right arising out of
any breach shall not be construed as a waiver of any right arising out of any
subsequent breach.



8

 



(k) Executive acknowledges that the consideration furnished by the Company in
this Agreement, the sufficiency and adequacy of which is hereby acknowledged, is
in addition to anything of value, if any, to which Executive may already be
entitled.

(i) Executive and the Company agree that any and all disputes, claims, or causes
of action, arising from or relating to this Agreement and Executive's employment
with the Company or the termination thereof, including but not limited to claims
based on contract, tort or statutory duty or prohibition, including any
prohibition against discrimination or harassment, or claims for breach of
fiduciary duty and misappropriation of trade secrets, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in Los Angeles County, California, conducted by Judicial Arbitration and
Mediation Services, Inc. ("JAMS"), or its successor, under the then applicable
rules of JAMS. You acknowledge that by agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding. Pursuant to California
Code of Civil Procedure Section 1283.1(b), the parties hereby incorporate the
discovery provisions of California Code of Civil Procedure Section 1283.05. The
arbitrator shall issue a written arbitration decision including the arbitrator's
essential findings and conclusions and a statement of the award. The arbitrator
shall be authorized to award any and all remedies, including but not limited to
damages that you or the Company would be entitled to seek in a court of law. In
addition, in the event of any dispute with respect to the subject matter of this
Agreement, the prevailing party shall be entitled to all of its costs and
expenses, including reasonable attorneys' fees and costs, incurred in resolving
or settling the dispute. These costs and expenses shall be in addition to any
other damages to which the prevailing party may be entitled. The Company shall
pay all JAMS arbitration fees in excess of the amount of court fees which would
have been required if the dispute were decided in a court of law.

(m) Executive represents and warrants that he has read and fully understands the
terms and provisions hereof, and has had an opportunity to review this Agreement
with his own legal counsel (not employed by Company), and has executed this
Agreement based upon Executive's own judgment and advice of independent legal
counsel (if sought).

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day and year first above written.





COMPANY:       STRATUS MEDIA GROUP, ENC.       By:  /s/ Tim Boris   Tim Boris

 

EXECUTIVE:       By:  /s/ Jerry Rubinstein   Jerry Rubinstein



 

 

 

 

 

 

 



9

